            Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AKASHA TANIA BARKER,

                                Plaintiff,
                                                                  20-CV-2006 (LLS)
                    -against-
                                                                 ORDER TO AMEND
 WOMEN IN NEED, INC., et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Americans with Disabilities Act

(ADA); the Rehabilitation Act (RA); the Fair Housing Act (FHA); Title VI of the Civil Rights

Act (Title VI); the New York State and City Human Rights Laws; and the Health Insurance

Portability and Accountability Act (HIPAA). She alleges that Defendants discriminated against

her in her housing based on her gender identity. By order dated April 13, 2020, Chief Judge

Colleen McMahon granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).
           Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 2 of 18



        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, who is a transgender post-operative woman, brings this complaint against

various private and public individuals and entities. She alleges that from April 2016 to April

2019, Defendants discriminated against her while she lived at a shelter operated by Women in

Need (WIN), a private organization. She names as defendants WIN; Diana Santos and Gustavo,

WIN directors; St. Vincent St. Joseph Medical Center (St. Vincent); Yvonne McCaplain, St.


                                                   2
           Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 3 of 18



Vincent social worker; New York City Office of Mental Health (OMH); Brenda Bennett, OMH

manager; New York City Department of Homeless Services (DHS); and New York City Human

Resources Administration (HRA). She seeks money damages.

        The following facts are taken from the complaint, verbatim:

        Immediately upon arrival of Placement Center Franklin Women’s Shelter Bronx
        misgendering me and inappropriately disclosing personal information to
        nonclinical staff employees working, causing prejudices, discrimination and
        violence by shelter staff and clients. Additionally, failure to deal with a sexual
        assault because of personal feelings in situation, but I was sexually assaulted by
        client in Winn West, and situation was immediately swept under rug, or as to say I
        was told by director that I should understand because I was born male. After
        initial situation more transgender clients were being assaulted by cisgender female
        client and slandered with prejudice names and I tried to help with disclosing
        actual facts but was pushed out of shelter with an unwarranted transfer to a[n]
        undisclosed apt.

(ECF No. 2, at 5-6.) Plaintiff was “warned” that if she refused the transfer, she would be

transferred to a “bad location,” that is, a “DHS shelter where amenities such as social work care,

paperwork, medical treatment and safety would be neglected.” (Id. at 6.) Moreover, an unnamed

“Director said that [Plaintiff] may be transferred to another location called ‘Stadium in Bronx.’”

(Id.) Plaintiff found that “the more [she] spoke up the more [she] received violent threats by

clients.” (Id.)

        On an unidentified date, Plaintiff “was placed within a program, misgendered,” which she

asserts violated her rights under HIPAA. She was “misdiagnosed, placed in a crack building of

high drug and prostitution traffic . . . [and] placed in [a] program based out of gender

discrimination without [her] consent.” (Id. at 7.) Plaintiff was “placed with a violent male

roommate who identified as gay male.” (Id.) On an unspecified date at an unspecified location,

this new roommate plus two additional males “physically attacked . . . [and] sexually assaulted”

Plaintiff. (Id.) These three individuals, along with “additional males . . . damaged [Plaintiff’s]




                                                  3
            Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 4 of 18



apartment, consistently threatened [her] daily to hurt and kill [her, while] company disregarded.”

(Id.)

        Defendants St. Vincent and OMH “continued to ignore complaints from initial complaint

after being attacked after echo cardiogram stress test for heart and threatened with

homelessness.” (Id. at 8.)

                                          DISCUSSION

A.      Claims that are dismissed for failure to state a claim

               ADA and RA claims 1

        Plaintiff states that Defendants discriminated against her based on her gender identity. To

the extent Plaintiff asserts that she suffers from a disability related to her gender, the ADA

specifically excludes “gender identity disorder” from classification as a disability. 2 See 42 U.S.C.

§ 12211(b). Plaintiff does not allege any other facts suggesting that she has a disability that

would entitle her to protection under the ADA or RA. Because Plaintiff fails to state a claim

under the ADA or the RA, the Court dismisses all claims arising under these statutes.

               Title VI

        Title VI prohibits intentional discrimination on the ground of race, color, or national

origin in “any program or activity receiving Federal financial assistance.” 42 U.S.C. § 2000d; see

Alexander v. Sandoval, 532 U.S. 275, 282-83 (2001); Tolbert v. Queens Coll., 242 F.3d 58, 69

(2d Cir. 2001). The proper defendant in a Title VI claim is “the entity that receives federal

funding,” TC v. Valley Cent. School Dist., 777 F. Supp. 2d 577, 593 (S.D.N.Y. 2011) (citation



        1
        Courts generally treat ADA and RA claims identically. See Henrietta D. v. Bloomberg,
331 F.3d 261, 272 (2d Cir. 2003).
        2
         The New York State Human Rights Law protects against discrimination from
individuals with gender identity disorder. See, e.g., Wilson v. Phoenix House, 42 Misc. 3d 677,
699 (N.Y. Sup. Ct. 2013).


                                                  4
             Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 5 of 18



omitted), but Title VI “does not provide for individual liability,” Verdi v. City of New York, 305 F.

Supp. 3d 532, 542 (S.D.N.Y. 2018).

        Plaintiff fails to state a claim under Title VI because she does not allege any facts

suggesting that any defendant that receives federal funding intentionally discriminated against

her on account of her race, color, or national origin. Thus, the Court dismisses Plaintiff’s claims

brought under Title VI.

                HIPAA

        Plaintiff alleges that Defendants violated her rights under HIPAA and the privacy rules

enacted under that statute. But Plaintiff’s HIPAA claims must be dismissed because there is no

private right of action under that statute or the privacy rules. See Bond v. Conn. Bd. of Nursing,

622 F. App’x 43, 44 (2d Cir. 2015) (summary order) (noting that “[i]t is doubtful that HIPAA

provides a private cause of action at all”); Warren Pearl Constr. Corp. v. Guardian Life Ins. Co.

of Am., 639 F. Supp. 2d 371, 377 (S.D.N.Y. 2009) (collecting cases for the proposition that

“HIPAA does not provide for either an express or implied private right of action.”). Only the

Secretary of Health and Human Services or other government authorities may bring a HIPAA

enforcement action. See 42 U.S.C. § 300gg-22; Mascetti v. Zozulin, No. 09-CV-0963 (PCD),

2010 WL 1644572, at *4 (D. Conn. Apr. 20, 2010) (“Enforcement of [HIPAA] and its regulations

is limited to the Secretary of Health and Human Services; thus, there is no private right of

action.”).

        For these reasons, the Court dismisses Plaintiff’s claims under HIPAA.

                42 U.S.C. § 1983: Government Actors

        Because Plaintiff brings claims against government actors, the Court construes the

complaint as asserting a claim under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff

must allege both that: (1) a right secured by the Constitution or laws of the United States was


                                                  5
          Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 6 of 18



violated, and (2) the right was violated by a person acting under the color of state law, or a “state

actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

       There is no constitutional right to a well-run shelter system. Lindsey v. Normet, 405 U.S.

56, 74 (1972) (holding that there is no “constitutional guarantee of access to dwellings of a

particular quality”). And the government has no “obligation to provide adequate housing.”

Richardson v. City of New York, No. 12-CV-2545 (WHP), 2013 WL 2124176, at *2 (S.D.N.Y.

Apr. 17, 2013) (quoting Reaves v. Dep’t of Veterans Affairs, No. 08-CV-1624 (RJD), 2009 WL

35074, at *3 (E.D.N.Y. Jan. 6, 2009)).

       Moreover, under both federal and New York State law, shelter residents do not have a

constitutionally protected property right to placement in a particular type of shelter. See Lindsey,

405 U.S. at 74 (“We are unable to perceive in [the Constitution] any constitutional guarantee of

access to dwellings of a particular quality. . . [a]bsent constitutional mandate, the assurance of

adequate housing and the definition of landlord-tenant relationships are legislative, not judicial,

functions”); Jenkins v. New York City Dept. of Homeless Services, 643 F. Supp. 2d 507, 512

(S.D.N.Y. 2009) (“The Plaintiff has no claim for deprivation of property without due process

because he does not have a property right to placement in a particular type of shelter under New

York law”).

       Finally, the violation of state law, without more, does not give rise to a claim under

§ 1983. See Davis v. Scherer, 468 U.S. 183, 195 (1984) (an official’s violation of a state statute

or regulation does not, by itself, make the official liable under § 1983); Pollnow v. Glennon, 757

F.2d 496, 501 (2d Cir. 1985) (“[A] violation of state law is not cognizable under § 1983.”).

       Plaintiff fails to state a claim under § 1983 because she does not have a constitutional

right to adequate housing in the shelter system. Whatever complaints she lodged with the various




                                                  6
            Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 7 of 18



New York City agencies concerning the operation of the shelter system, the United States

Constitution does not govern the processing of those complaints. Moreover, if Plaintiff contends

that government actors failed to ensure that WIN and St. Vincent complied with New York State

and City laws, this alleged failure does not amount to a violation of the United States

Constitution. Davis, 468 U.S. at 195. Plaintiff therefore fails to state a claim under § 1983

against the defendants who are government actors, and the Court dismisses the following

defendants from the complaint: Brenda Barrett, DHS, OMH, and HRA. 3

                42 U.S.C. § 1983: Private Defendants

        “Because the United States Constitution regulates only the Government, not private

parties, a litigant claiming that his constitutional rights have been violated must first establish

that the challenged conduct constitutes state action.” Flagg v. Yonkers Sav. & Loan Ass’n, 396

F.3d 178, 186 (2d Cir. 2005) (internal quotation marks omitted); see also Tancredi v. Metro. Life

Ins. Co., 316 F.3d 308, 312 (2d Cir. 2003) (“A plaintiff pressing a claim of violation of his

constitutional rights under § 1983 is thus required to show state action.”).

        The activity of a private entity can be attributed to the state in three situations: (1) the

entity acts using the coercive power of the state or is controlled by the state (the “compulsion

test”); (2) the entity willfully participates in joint activity with state or its functions are entwined

with state policies (the “joint action” or “close nexus” test); or (3) the state has delegated a public

function to the entity (the “public function” test). See Fabrikant v. French, 691 F.3d 193, 207 (2d

Cir. 2012). The fundamental question under each test is whether the private entity’s challenged


        3
         The New York City agencies Plaintiff sues are not proper defendants because a City
agency is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and
proceedings for the recovery of penalties for the violation of any law shall be brought in the
name of the city of New York and not in that of any agency, except where otherwise provided by
law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007).


                                                   7
           Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 8 of 18



actions are “fairly attributable” to the state. Id. (citing Rendell-Baker v. Kohn, 457 U.S. 830, 838

(1982)).

        In analyzing whether a private entity acts under color of state law for purposes of § 1983,

the district court begins “by identifying the specific conduct of which the plaintiff complains,”

rather than the general characteristics of the entity. Id. Providing housing is not a public function

because it is not the exclusive province of the state. See, e.g., George v. Pathways to Housing,

Inc., No. 10-CV-9505 (ER), 2012 WL 2512964, at *4 (S.D.N.Y. June 29, 2012) (“It is well

established that the provision of low-cost supportive housing is not a ‘public function.’”). The

fact that an entity receives public funds does not turn private action into state action. See

Rendell-Baker v. Kohn, 457 U.S. 830, 840 (1982).

        Plaintiff brings § 1983 claims against the WIN and St. Vincent defendants, but she does

not assert facts suggesting that their actions are attributable to the City of New York. For this

reason, Plaintiff does not state a claim under § 1983 against these defendants.

B.      The Court grants Plaintiff leave to amend her FHA claims

        The FHA prohibits discrimination “against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

therewith, because of race, color, religion, sex, familial status, national origin,” or disability. 42

U.S.C.§ 3604(b), (f). Some courts have concluded that sex discrimination includes

discrimination against individuals based on their nonconforming genders. See, e.g., Fabian v.

Hosp. of Cent. Connecticut, 172 F. Supp. 3d 509, 524 (D. Conn. 2016) (collecting court of

appeals’ decision in Title VII context holding that “discrimination on the basis of transgender

identity is now recognized as discrimination ‘because of sex’”); Kaeo-Tomaselli v. Pi'ikoi

Recovery House for Women, No. 11-CV-0670, 2011 WL 5572603, at *3 (D. Haw. Nov. 16, 2011)




                                                   8
          Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 9 of 18



(at the pleading stage, district court concluded that plaintiff who asserted housing discrimination

based on her having a “sex change,” stated an FHA claim).

       Amendments to the FHA, known as the FHAA, “extended the FHA’s principle of equal

opportunity in housing to individuals with handicaps” and disabilities. Logan v. Matveevskii, 57

F. Supp. 3d 234, 252 (S.D.N.Y. 2014) (internal quotation marks omitted). “Among the

discriminatory practices prohibited by the FHAA is a refusal to make reasonable

accommodations in rules, policies, practices or services, when such accommodations may be

necessary to afford [the handicapped individual] an equal opportunity to use and enjoy a

dwelling.” Id. (internal quotation marks and citation omitted; alteration in original).

       Here, Plaintiff asserts that Defendants failed to place her in housing that accommodated

her gender identity; she does not assert that Defendants discriminated against her because of her

gender identity. Moreover, for Plaintiff to seek relief under the FHAA, she must assert that

Defendants failed to accommodate her disability. As Plaintiff has not stated that she suffers from

any disability, she fails to state a claim under the FHAA.

       In light of Plaintiff’s pro se status, the Court grants her leave to amend her complaint to

state facts in support of a claim under the FHA and the FHAA. If Plaintiff contends that

Defendants discriminated against her because of her gender identity, she must state facts in

support of this assertion. If she contends that Defendants failed to accommodate her disability,

she must state facts describing her disability, explaining why she requires an accommodation

because of her disability, and asserting how Defendants failed to accommodate her disability.

C.     Supplemental Jurisdiction

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and


                                                  9
         Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 10 of 18



only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

       If the Court dismisses the federal claims over which the Court has original jurisdiction,

the Court may decline to exercise its supplemental jurisdiction over any state-law claims Plaintiff

may be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

(“Subsection (c) of § 1367 ‘confirms the discretionary nature of supplemental jurisdiction by

enumerating the circumstances in which district courts can refuse its exercise.’”) (quoting City of

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997)). Should Plaintiff choose to file her

state-law claims in state court, she should notify this Court of any such filing.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend her complaint to detail her FHA and FHAA claims. In

the statement of claim, Plaintiff must provide a short and plain statement of the relevant facts

supporting each claim against each defendant named in the amended complaint. Plaintiff is also

directed to provide the addresses for any named defendants. To the greatest extent possible,

Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.




                                                 10
          Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 11 of 18



       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-2006 (LLS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and she cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

       Plaintiff has consented to electronic service. In light of the current global health crisis,

Plaintiff is encouraged to submit all future filings by email to:

Temporary_Pro_Se_Filing@nysd.uscourts.gov.

       For more information, including instructions on this new email service for pro se parties,

please visit the Court’s website at nysd.uscourts.gov.

SO ORDERED.

 Dated:    April 20, 2020
           New York, New York

                                                                    Louis L. Stanton
                                                                       U.S.D.J.




                                                  11
           Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 12 of 18




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 13 of 18



I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 14 of 18




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 15 of 18



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 16 of 18




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 17 of 18




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-02006-LLS Document 5 Filed 04/20/20 Page 18 of 18



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
